Appeal Dismissed and Memorandum Opinion filed October 15, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00665-CR

                       MIYAGGI ALEMAN, Appellant
                                           V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 174th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1438379

                 MEMORANDUM                     OPINION


      Appellant was indicted for aggravated sexual assault of a child under
fourteen years of age. Pursuant to a charge bargain, the State agreed to reduce the
charge in exchange for appellant’s guilty plea to indecency with a child. The State
also agreed to a recommended sentence of two years in prison. The trial court
sentenced appellant in accordance with the agreement. Appellant filed a timely
notice of appeal. We dismiss the appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Donovan.

Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2